        Case 1:18-cv-00504-BLW Document 47 Filed 12/18/19 Page 1 of 23



                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO

IDAHO CONSERVATION LEAGUE,
and GREATER YELLOWSTONE
COALITION,                                        Case No. 1:18-CV-504-BLW
          Plaintiffs,
                                                  MEMORANDUM DECISION AND
      v.                                          ORDER

U.S. FOREST SERVICE,
           Defendant.

      And

OTIS CAPITAL USA CORP., a Nevada
Corporation,
             Defendant Intervenor


                                     INTRODUCTION

      The Court has before it motions for summary judgment filed by plaintiffs Idaho

Conservation League and Greater Yellowstone Coalition (collectively referred to as ICL),

defendant Forest Service and intervenor Otis Capital USA Corp. The Court held oral

argument and took the motions under advisement. For the reasons expressed below, the

Court will grant each motion in part, and remand the case to the Forest Service to

consider the impact of the Project on (1) groundwater in the Dog Bone Ridge area and (2)

how that groundwater from Dog Bone Ridge drainage will impact Corral Creek and the

Yellowstone cutthroat trout in Corral Creek.

                                          FACTS




Memorandum Decision & Order – page 1
        Case 1:18-cv-00504-BLW Document 47 Filed 12/18/19 Page 2 of 23



       For several years the Otis Capital USA Corp has been exploring for gold on its

mining claims held on public lands near the Idaho-Montana border. Otis filed a proposal

to expand its current operations, known as the Kilgore Project, and it was approved by

the Forest Service following an Environmental Assessment (EA) and a Finding of No

Significant Impact (FONSI).

       Eventually, if the Project identifies sufficient gold deposits, Otis would propose a

mining plan to build an open-pit cyanide heap leach mine, but that is not yet determined

and is not before the Court. The only issue before the Court is whether the Forest

Service’s approval of Otis’s expansion of the existing exploratory project was proper.

The Idaho Conservation League (ICL) has filed this lawsuit challenging that approval as

violating the National Environmental Policy Act (NEPA), the National Forest

Management Act (NFMA), and the Organic Act.

Forest Service Approval

       The proposal by Otis, approved by the Forest Service, would involve a five-year

exploration in the Caribou-Targhee National Forest. The goal of the Project is to assess

the grade and extent of minerals underlying four target areas: (1) Mine Ridge; (2) Gold

Ridge; (3) Prospect Ridge; and (4) Dog Bone Ridge.

       In September 2017, the Dubois Ranger District received Otis’s proposed plan of

operations to expand its operations on its mining claims in the National Forest.

Underground gold mining occurred in the Project area as early as the 1930s and

continued sporadically into the 1990s. Otis began its strategic exploration drilling

program in 2008.

Memorandum Decision & Order – page 2
        Case 1:18-cv-00504-BLW Document 47 Filed 12/18/19 Page 3 of 23



       After receiving comments during a scoping period, the Forest Service analyzed the

potential environmental effects of the proposed action in an environmental assessment

(EA). The EA considered the Project’s potential effect on a variety of resources,

including surface water, groundwater, plants, and wildlife, and did so in part by

incorporating separate more detailed specialist reports.

       Based on all of this information, the Forest Service issued a draft Decision Notice

and FONSI. This initiated an objection period during which ICL submitted objections.

The Forest Service responded to those objections and then approved the Project in a final

Decision Notice/FONSI dated August 20, 2018.

       The Decision Notice/FONSI incorporated various management requirements and

best management practices (BMPs) to “eliminate or minimize potential resource

impacts,” and explained that an environmental impact statement (EIS) was not warranted

because the Project would not significantly affect the environment. See AR_009139-41.

The Approved Project

       The Project approved by the Forest Service involves the construction of 10.5 miles

of new roads and 140 drill stations. Each year Otis would be authorized to operate 3

motorized drill rigs from July 16 through November, 24 hours a day, 7 days a week, to

drill up to 420 exploratory holes by Project completion. On average, drill holes would

extend 1,300 feet underground; the drill pads would be 50 feet long and generally as wide

as the road where they are located. To obtain drill water, and other water needed for the

Project, Otis is authorized to pump water from an existing on-site well and to pump water

directly from West Camas and Corral Creeks. Every day of operations, Otis would

Memorandum Decision & Order – page 3
        Case 1:18-cv-00504-BLW Document 47 Filed 12/18/19 Page 4 of 23



shuttle workers and supplies – including hazardous fuels and drilling fluids – to and from

the Project site. About 23 total acres of surface would be disturbed over five years by the

Project, and Otis would be responsible for reclaiming all roads to match pre-existing

topography at the end of that time.

       The Project site is located in terrain consisting of many steep slopes. There are

numerous headwater streams in the Project site area, all of which flow into West Camas

Creek or Corral Creek. These creeks both flow into Camas and Beaver Creeks.

       The Project site has suitable habitat for numerous species, including grizzly bear,

whitebark pine, Yellowstone cutthroat trout, and Columbia spotted frog, each of which is

designated as a Forest Service “sensitive species.”

Grizzly Bear

       The Project is located in an area known as the “High Divide,” an east-west

migration pathway for grizzly bears that connects two areas important for their recovery:

The Greater Yellowstone Ecosystem (GYE) and the Bitterroot Ecosystem (BE). The

Project is about 18 miles from the nearest recovery zone “but is within the Centennial

Bear Analysis Unit (BAU), an area identified as biologically suitable for grizzly bears.”

See AR010698.

       The Forest Service assessed the potential environmental effects of the Project on

the grizzly bear in the EA, a Biological Assessment (BA) and a wildlife report. In those

documents, the Forest Service examined the Project’s impacts on the quantity and quality

of grizzly bear habitat, and also attempted to estimate the number of grizzly bears that

would be in the Project’s impact zone. With regard to the quantity of habitat, the Forest

Memorandum Decision & Order – page 4
        Case 1:18-cv-00504-BLW Document 47 Filed 12/18/19 Page 5 of 23



Service’s analysis showed the Project’s roads would reduce habitat by about 250 acres,

constituting about 4% of the habitat in the Centennial BAU. See AR005134. With regard

to the quality of habitat, the Forest Service found that the main denning areas were

outside the Project area, and also found that the Project would not affect foraging habitat.

See AR005134.

       To determine the numbers affected, the Forest Service studied radio-collar

information from the U.S. Geological Survey-Interagency Grizzly Bear Study Team

(IGBST). The IGBST study concluded that “the data for 2000–2016 show moderate and

consistent occurrence of grizzly bear use in the area of influence around the proposed site

for the Otis gold mining project.” See AR005965. In terms of numbers, six radio-

collared male grizzly bears were identified on the east side of the Dubois District in six

years between 2000 and 2017. Of the 228 radio-collar locations of grizzly bears on the

east side of the Dubois Ranger District, only one was observed adjacent to the Project

area. See AR010698. The remaining 227 radio-collar locations occurred east of the East

Camas Creek drainage. Id.

       The IGBST study also stated that there were “[n]o observations [outside of radio

collar data] of solitary grizzly bears or females with young . . . in the area of influence

during 2000-2016.” Id. There have been observations in June and July of 2018 – one

was a wounded bear in the West Camas Creek drainage, see AR010385, and the other

was trapped in the Dry Creek drainage near Kilgore after killing a calf. See Exhibit A

(Dkt. No. 30-3).



Memorandum Decision & Order – page 5
        Case 1:18-cv-00504-BLW Document 47 Filed 12/18/19 Page 6 of 23



       The Forest Service recognized that “[n]ot all grizzly bears are radio-collared, so

not all the locations of all grizzly bears are known.” This observation combined with the

data showing some minimal grizzly presence over the last 18 years led the Forest Service

to conclude that the Project “may affect but is not likely to adversely affect” the grizzly

bear. See AR005136. In light of this finding, the Forest Service consulted with the U.S.

Fish and Wildlife Service (FWS).

       The FWS, in a report issued a few months after the FONSI, concurred with the

Forest Service’s determination, finding that it is “highly unlikely” that Project activities

would “disturb and temporarily displace[] individual grizzly bears,” and that any “effects

to grizzly bears from changes to habitat caused by the proposed action are anticipated to

be unmeasurable.” See AR010699. The FWS stated that “[t]he action area does not

contain important habitats for grizzly bears, such as denning areas or the four major food

resources . . . .” See AR010698. The FWS also examined the Project’s impact on the

High Divide corridor:

       The most likely passages for connectivity adjacent to the action area are to
       the north and northwest and do not appear to be impeded by the action area.
       For these reasons, the action area is unlikely to be used by grizzly bears as
       a habitat corridor between the . . . GYE [Greater Yellowstone Ecosystem]
       and the BE [Bitterroot Ecosystem].”

See AR101698-99.

Whitebark Pine

       The Forest Service analyzed the potential effects of the Project on whitebark pine

in the EA and a separate biological evaluation (BE). Whitebark pine is a candidate

species for ESA-listing and is a sensitive species. The seeds from the tree are an

Memorandum Decision & Order – page 6
        Case 1:18-cv-00504-BLW Document 47 Filed 12/18/19 Page 7 of 23



important food source for grizzly bear. At the Project site, surveys show a “high number

of well-distributed individual whitebark pine seedlings and saplings,” and populations

“appeared to be healthy.” See AR009096-97.

       Surveys show high densities of whitebark pine on the west side of the Project with

lower densities on the east side. The Forest Service acknowledged that “[r]emoval of

some seedling and sapling individuals for road placement is likely unavoidable due to the

high number of well distributed individuals found during project surveys.” See

AR000462. At most, the Forest Service estimated 500 seedlings or saplings would be

affected of the estimated 88,000 in the Project area. Id. And the Forest Service

anticipated little or no effect on mature whitebark pine because of the Best Management

Practices (BMPs) that provides for avoidance of healthy mature whitebark pine when

flagging routes for temporary road construction. The EA and DN/FONSI do not require

any replanting of whitebark pine at the Project site.

Water Quality – Surface Water

       Most streams within and downstream of the Project are classified by the Idaho

Department of Environmental Quality as “impaired” because they fail to meet applicable

water quality standards for temperature, sediment, and other criteria designed to protect

cold water aquatic life. See AR009086–87 at Table 2. The Forest Service evaluated

surface waters in the EA and a supporting water specialist report.

       These analyses showed that Project activities will “disturb 22.7 acres within the

various drainages of headwater intermittent streams and along short sections of Allen and

McGarry Creeks in the Project area.” See AR009087. The EA explained that Project

Memorandum Decision & Order – page 7
        Case 1:18-cv-00504-BLW Document 47 Filed 12/18/19 Page 8 of 23



activities “may produce some sediment loading, slight hydrological runoff shift, water

drafting contamination, increased water temperature, and sediment suspension from

vehicle traffic.” See AR009087. But the EA goes on to find that all of these potential

impacts would be mitigated through best management practices (BMPs) and design

features that were approved by the Forest Service, the Idaho Department of

Environmental Quality (IDEQ), and other collaborating agencies. See AR009087.

       The BMPs include: (1) provision of all state and federal permits required for the

Project; (2) no drill holes or sumps within aquatic influence zones (AIZs); (3) avoidance

of road construction in AIZs where possible; and (4) if roads are constructed in AIZs,

they must use previously disturbed areas as much as possible, cross stream channels at a

right angle, be constructed to minimize sediment input at stream crossings, be obliterated

at any crossings as soon as they are no longer needed, and be approved by the Forest

Service hydrologist or fish biologist before construction. See AR009107, AR009109.

Groundwater

       The Forest Service examined the Project’s potential impacts on groundwater in the

EA, a hydrogeological assessment, and a groundwater review questionnaire. See

AR_009093-96 (EA); AR_001131-63 (assessment); AR_001102-30 (questionnaire). In

the EA, the Forest Service found that drilling could encounter groundwater, could alter

groundwater quality, and could discharge drilling fluids to subsurface zones. See

AR009085. This was based in part on the past experience of Otis’s exploration activities,

and the Forest Service had been depending on Otis’s monitoring of stream flow and water

quality to ensure that these potentials for groundwater contamination did not occur.

Memorandum Decision & Order – page 8
        Case 1:18-cv-00504-BLW Document 47 Filed 12/18/19 Page 9 of 23



Accordingly, a crucial factor in the approval of this most recent expansion of drilling was

the monitoring that would be done by Otis. To “ensure any potential changes in water

quality [will] be quickly identified,” the Forest Service required Otis to monitor water

quality and flows during drilling. See AR009091. The Forest Service explained that “any

significant changes to field parameters, water quality constituents, or spring discharge

would be reported to [Forest Service] personnel” and appropriate steps would then be

taken to address the problem. See AR009095.26.

       The EA contains a map of the monitoring sites showing that the past and ongoing

water quality and flow monitoring, and the seep and spring surveying, include only

drainages on the east side of the Project (in and/or downstream of the Gold Ridge, Mine

Ridge, and Prospect Ridge drilling areas). See AR008595; AR009114. On the west side

where drilling will occur – Dog Bone Ridge and its drainages – there is no past

monitoring or surveying, and no ongoing Project monitoring. See id. On this west side,

water drains into Corral Creek, which makes its way to Camas Creek.

       Despite this, the EA, based on the information in the assessment and

questionnaire, explained that the Project would have little potential effect on groundwater

because (1) “the quantity of groundwater used is a small percentage of the total

groundwater hydrological basin covered by the project area,” (2) there would be

“minimal mixing of groundwater and drill water,” (3) drill holes that encounter

groundwater will be plugged before the drill rig leaves the site, (4) sumps would be used

to contain drilling fluids, and (5) all roads and other disturbances would be reclaimed to



Memorandum Decision & Order – page 9
       Case 1:18-cv-00504-BLW Document 47 Filed 12/18/19 Page 10 of 23



“re-establish project area topography and natural precipitation run-off patterns.” See

AR009095.

Yellowstone Cutthroat Trout

       The Yellowstone cutthroat trout is a sensitive species native to the Project area and

surrounding watersheds. See AR000909. Surveys in 2018 and 2008 found Yellowstone

cutthroat trout in Corral Creek and West Camas Creek. Id. And although Yellowstone

cutthroat trout were not found in Allan Creek, McGarry Creek, or the East Fork of

Rattlesnake Creek, these are all fish-bearing streams at the Project site that could support

Yellowstone cutthroat trout. Id.

       The Forest Service assessed the potential effects of the Project on the Yellowstone

cutthroat trout in a Biological Evaluation (BE) and a fisheries specialist report. In the

BE, the Forest Service found that the Project’s water drafting, spills, sediment delivery,

and the spread of aquatic invasive species could adversely impact Yellowstone cutthroat

trout. See AR000917. But the two creeks where the species exists – Corral Creek and

West Camas Creek – are not near any of the Project’s ground-disturbing activities.

While Allen Creek is nearby, it is not known to contain any Yellowstone cutthroat trout.

       Moreover, the fisheries report explained that drafting supplemental water from

West Camas and Corral Creeks would be done consistent with criteria from the National

Marine Fisheries Service that “would prevent fish entrainment and protect any accidental

loss to Yellowstone cutthroat trout and other fish species.” See AR000911. In light of

this, together with the low risk of harmful effects related to potential spills of hazardous

material and the lack of sediment delivery generally (and to streams containing

Memorandum Decision & Order – page 10
       Case 1:18-cv-00504-BLW Document 47 Filed 12/18/19 Page 11 of 23



Yellowstone cutthroat trout in particular), the fisheries report found no impact on the

Yellowstone cutthroat trout. See AR000912, 000917.

       The Forest Service also acknowledged that all fish-bearing streams and fish

habitat in the Project area fail to support cold water aquatic life and salmonids spawning

“due to sediment/siltation, combined biota/habitat bioassessments, and temperature

impairment issues.” Id. The Forest Service recognized that this poor water quality and

habitat contribute to Yellowstone cutthroat trout barely surviving in the West Camas

Creek watershed. Id.

Columbia Spotted Frog

       Columbia spotted frog is a sensitive species and a management indicator species

(MIS) that inhabits streams, wetlands, and riparian areas at the Project site. See

AR005056. The Forest Service considered the impacts to frogs in the wildlife report

prepared for the Project. See AR005061.

       The Forest Service found that road construction and vehicle traffic, can cause

direct mortality to frogs. See AR005087. “Frogs are very susceptible to road mortality

because they are a slow-moving species.” Id. Frogs could be killed on the road by the

Project’s use of two to six pickup trucks daily and a water truck as needed. See

AR005087-89. But the wildlife report also noted that Columbia spotted frogs are

“common on the district and it is reasonable to expect their presence in most aquatic

habitats.” See AR005088. The Forest Service had been surveying frog numbers forest-

wide since 1992 and found no indication of any decline. This was a factor the Forest

Service noted in reasoning that the prevalence of Columbia spotted frogs and the limited

Memorandum Decision & Order – page 11
        Case 1:18-cv-00504-BLW Document 47 Filed 12/18/19 Page 12 of 23



scope of Project activities meant that while the Project may affect individual spotted

frogs and their habitat, it “will not likely contribute to a trend towards federal listing or

loss of viability to the population or species.” See AR005090.

                                    LEGAL STANDARDS

NEPA

       The purpose of NEPA is twofold: “(1) to ensure that agencies carefully consider

information about significant environmental impacts and (2) to guarantee relevant

information is available to the public.” N. Plains Res. Council, Inc. v. Surface Transp.

Bd., 668 F.3d 1067, 1072 (9th Cir. 2011). In reviewing an agency’s decision not to

prepare an EIS, “the court must determine whether the agency has taken the requisite

‘hard look’ at the environmental consequences of the proposed actions, based its decision

on a consideration of the relevant factors, and provided a convincing statement of reasons

explaining why the Project’s impacts are insignificant.” Idaho Conservation League v.

U.S. Forest Serv., 2012 WL 3758161 at *7 (D.Id. Aug. 29, 2012). If the EA is deficient

under NEPA, then the agency’s Decision Notice and FONSI relying on the EA is

necessarily arbitrary and capricious under the Administrative Procedures Act. Id.

NFMA

       NFMA and its implementing regulations “provide for forest planning and

management by the Forest Service on two levels: (1) forest level and (2) individual

project level.” Native Ecosys. Council v. Weldon, 697 F.3d 1043, 1056 (9th Cir. 2012).

First, the Forest Service develops a Land and Resource Management Plan (forest plan),

containing “broad, long-term plans and objectives for the entire forest.” Id. It then

Memorandum Decision & Order – page 12
        Case 1:18-cv-00504-BLW Document 47 Filed 12/18/19 Page 13 of 23



implements the forest plan through site-specific projects that must comply with the forest

plan. Id. The Forest Service’s “interpretation and implementation of its own forest plan

is entitled to substantial deference.” Id.

Organic Act

       The Organic Act imposes a dual mandate on the Forest Service to protect National

Forests while allowing mineral exploration and development under federal mining law.

The protection mandate is contained in § 551:

       The Secretary of Agriculture shall make provisions for the protection
       against destruction by fire and depredations upon the public forests and
       national forests . . .; and he may make such rules and regulations and
       establish such service as will insure the objects of such reservations, namely,
       to regulate their occupancy and use and to preserve the forests thereon from
       destruction.

See 16 U.S.C. § 551. The mandate to allow mineral exploration and development,

consistent with applicable rules and regulations, is contained in § 478:

       Nothing in section[] . . . 551 of this title shall be construed as prohibiting . . .
       . any person from entering upon such national forests for all proper and
       lawful purposes, including that of prospecting, locating, and developing the
       mineral resources thereof. Such persons must comply with the rules and
       regulations covering national forests.

16 U.S.C. § 478. The Forest Service has set up those rules and regulations “through

which use of the surface of National Forest System lands in connection with the

operations authorized by the United States mining laws . . . shall be conducted so as to

minimize adverse environmental impacts on National Forest System surface resources.”

See 36 C.F.R. § 228.1; see also 30 U.S.C. § 21-54 (mining laws).

Administrative Procedures Act


Memorandum Decision & Order – page 13
       Case 1:18-cv-00504-BLW Document 47 Filed 12/18/19 Page 14 of 23



       Agency decisions are reviewed under the standards of the Administrative

Procedures Act (APA). See San Luis v. Jewell, 747 F.3d 581, 601 (9th Cir. 2014).

Under the APA, “an agency action must be upheld on review unless it is ‘arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law.’ ” Jewell, 747

F.3d at 601 (quoting 5 U.S.C. § 706(2)(A)). A reviewing court “must consider whether

the decision was based on a consideration of the relevant factors and whether there has

been a clear error of judgment.” Id. The reviewing court’s inquiry must be “thorough,”

but “the standard of review is highly deferential; the agency’s decision is entitled to a

presumption of regularity, and [the court] may not substitute [its] judgment for that of the

agency.” Id.

       Although a court’s review is deferential, the court “must engage in a careful,

searching review to ensure that the agency has made a rational analysis and decision on

the record before it.” Nat'l Wildlife Fed. v. Nat'l Marine Fisheries Serv., 524 F.3d 917,

927 (9th Cir. 2007). “[T]he agency must examine the relevant data and articulate a

satisfactory explanation for its action including a ‘rational connection between the facts

found and the choice made.’ ” Motor Vehicle Mfrs. Ass'n of U.S., Inc. v. State Farm Mut.

Auto. Ins. Co., 463 U.S. 29, 43 (1983).

                                        ANALYSIS

Grizzly Bear

       As discussed above, the FWS concurred with the Forest Service’s conclusion that

while the Project had the potential to disturb and displace grizzly bears, “these effects are

highly unlikely to occur.” See AR 010699. The changes to habitat were determined to be

Memorandum Decision & Order – page 14
       Case 1:18-cv-00504-BLW Document 47 Filed 12/18/19 Page 15 of 23



minimal as the area “does not contain any important grizzly bear habitat (denning or the

four primary food resources) . . . .” Id. Overall, the FWS agreed with the Forest

Service’s analysis of the impacts of the Project on the grizzly bear. This independent

confirmation signals that the Forest Service’s own finding was the product of a “hard

look” under NEPA.

       ICL complains that the EA did not discuss the High Divide corridor. But as

discussed above, the FWS did discuss the corridor and found that the Project would have

no impact on grizzly bear migration across the corridor.

       ICL argues that the Forest Service relied too heavily on radio collar data.

However, that data was not a brief snapshot of grizzly activity – it offered instead a

substantial long-term look at 18 years of grizzly migration patterns. It is reasonable to

rely on data this substantial. Moreover, the Forest Service recognized (as discussed

above) that uncollared bears could frequent the area and so examined other criteria as

well. For example, the Centennial BAU has high numbers of livestock grazing but

relatively few depredations, and the Wildlife Report attributes this to low grizzly bear

density in the area. See AR005099. The FWS’s finding that there is no important habitat

in the Project area supports an inference that the radio-collar data does not underestimate

the presence of grizzly bears – the Project area is not desirable for denning or foraging.

       This record shows that the Forest Service closely examined the impacts of the

Project on grizzly bear habitat and numbers. It took the required hard look under NEPA

and did not violate NFMA or the Organic Act.

Whitebark Pine

Memorandum Decision & Order – page 15
       Case 1:18-cv-00504-BLW Document 47 Filed 12/18/19 Page 16 of 23



       The Forest Service’s Whitebark Pine Biological Evaluation shows that the agency

carefully considered impacts on the whitebark pine. The record discussed above

demonstrates that only a small percentage of seedlings or saplings of whitebark pine will

be removed and mature trees will be avoided. Based on the survey data collected, the

record shows that a majority of mature trees in the Project area would not be cut down.

Mitigation measures will ensure additional protections. The Court can find no violation

of NEPA, NFMA or the Organic Act.

Columbia Spotted Frog

       The record shows that the frog is prevalent in the area. There will be some road

kill but it was reasonable for the Forest Service to conclude that the limited scope of the

Project will ensure that the number of frogs killed will be insignificant. The Court cannot

find any violation of NEPA, NFMA or the Organic Act with regard to the Columbia

Spotted Frog.

Soils, Sediment & Stream Temperatures

       The Forest Service determined that the Project would not have a significant impact

on the sediment delivery or stream temperatures in the area for a variety of reasons,

including the density of the existing road network, the intermittent and ephemeral nature

of the streams, the lack of fish in the project area, and the minimal disturbances to

Aquatic Influence Zones (“AIZ”). See AR009087-009093.

       Turning next to the evaluation of soils and road slopes, the Court finds that the

Forest Service adequately determined that the proposed roads would not pose a

significant risk of landslides, slope failures, or erosion. The soil specialist report detailed

Memorandum Decision & Order – page 16
        Case 1:18-cv-00504-BLW Document 47 Filed 12/18/19 Page 17 of 23



all of the soils present over the Project area, including references to existing roads. See

AR005055. Slope stability was calculated as a measure of the soil type present on the

area compared to the elevation. The soil specialist report considered the Targhee Revised

Forest Plan standards and guidelines specific to slope stability. See AR005053. Based on

this, the Forest Service determined that the area is not at risk of significantly unstable soil

characteristics.

       The Court can find no violation of NEPA, NFMA or the Organic Act in the Forest

Service’s evaluation of these factors.

Fuel Spills

       The Court finds that the Forest Service adequately evaluated the risk of fuel spills

from trucks in the Project area. The agency found that the risk of a spill was unlikely

because trips in and out of the Project site will be limited, and further found that

hazardous fuels would be limited in both type and quantity. See AR010666, 009077,

010603-04, 005121. A hazardous fuels handling plan was developed and released with

the Decision Notice prior to issuance of the FONSI. See AR010583. This plan was

developed to accompany personnel on site in case of a spill and includes all remediation

measures necessary to control any incident. See AR010664-010669; see also AR009139.

       The Court cannot find any violation of NEPA, NFMA, or the Organic Act in the

Forest Service’s evaluation of the risk of fuel spills.

Dog Bone Ridge Groundwater

       As discussed above, the EA highlights the importance of groundwater monitoring

to ensure that drilling does not cause contamination of the groundwater. At the same

Memorandum Decision & Order – page 17
        Case 1:18-cv-00504-BLW Document 47 Filed 12/18/19 Page 18 of 23



time, baseline data is crucial to the monitoring program to provide a basis for comparison

– without a baseline the agency will not know when conditions are deteriorating.

       In the Dog Bone Ridge area – where drilling will occur – there is no groundwater

monitoring. See AR009114 (map labeled “Water Monitoring Sites” showing none in Dog

Bone Ridge drainage). Dog Bone Ridge is on the west side of the slopes but all the

monitoring is occurring on the east side slopes. Id. The record shows that water from the

Dog Bone Ridge drainage will flow into Corral Creek that contains the Yellowstone

cutthroat trout, a sensitive species.

       With regard to a baseline study of the hydrogeologic features of the Dog Ridge

area, the EA states that “Otis completed the Groundwater Review Questionnaire for the

proposed project that describes the characteristic of the groundwater system as well as a

preliminary hydrogeological assessment of the project area.” See AR009093. That

Review was done by an engineering firm retained by Otis called Klepfer Mining Services

LLC. See AR 001102. With regard to the Dog Bone Ridge area, the Review concludes

as follows:

       The Dog Bone area groundwater gradient likely flows southerly to Corral
       Creek. The location and extent of these features is generally understood, and
       shown on the attached map, but the extent to which the structure(s) are water-
       bearing is not understood.

See AR001119 (emphasis added). In other words, the Forest Service does not know how

groundwater will drain from Dog Bone Ridge to Corral Creek. That is troubling given

the lack of monitoring on the west side and the potential for groundwater contamination

caused by drilling.


Memorandum Decision & Order – page 18
       Case 1:18-cv-00504-BLW Document 47 Filed 12/18/19 Page 19 of 23



       A similar situation was faced by Judge Lodge in ICL v. U.S. Forest Service, 2012

WL 3758161 (D.Id. Aug. 29, 2012). He reviewed the Forest Service approval of a

mining exploration plan involving drilling that could encounter groundwater. Judge

Lodge found that “there is no monitoring mechanism in place for groundwater” and no

“baseline hydrogeologic study to examine the existing density and extent of bedrock

fractures, [to examine] the hydraulic conductivity of the local geologic formations, and

[to] measure[] the local groundwater levels to estimate groundwater flow directions

before making a determination of no impact.” Id. at *16. See also, Gifford Pinchot Task

Force v. Perez, 2014 WL 3019165 at *25, *31 (D. Or. 2014) (holding that Forest Service

violated NEPA by failing to gather baseline groundwater hydrology data and by relying

on post-approval groundwater monitoring that did not include all areas where exploration

drilling would occur).

       The Forest Service could, consistent with its NEPA obligations, use its expertise to

conclude that Dog Bone Ridge had similar hydrogeology to the east side. See Concerned

Citizens & Retired Miners Coal., 279 F. Supp. 3d at 933 (holding that an agency may

“estimate baseline conditions using data from a similar area, computer modeling, or some

other reasonable method”). The EA in this case did describe the general hydrogeology

of the region as consisting of “highly porous rock where [groundwater] finds flow

pathways through geological contacts and/or structural features.” See AR001107. It

would have been proper for the Forest Service to use its expertise to determine whether

this general hydrogeology was actually present in the Dog Bone Ridge drainage or to

estimate its presence by comparison to, say, the east side hydrogeologic conditions.

Memorandum Decision & Order – page 19
        Case 1:18-cv-00504-BLW Document 47 Filed 12/18/19 Page 20 of 23



        However, that analysis is absent from this EA. The Forest Service never

addressed whether the lack of monitoring on Dog Bone Ridge was proper because its

hydrogeologic conditions were similar enough to the east side drainage that monitoring

on the east side would accurately estimate conditions on the west side. 1

        That absence is fatal to the “hard look” requirement of NEPA, especially given the

finding, quoted above, that “the extent to which [Dog Bone Ridge’s hydrogeological]

structure(s) are water-bearing is not understood.” See AR001119.

        For these reasons, the Court finds that the Forest Service failed to take the required

hard look at the Project’s impacts on groundwater quality in the Dog Bone Ridge

drainage.

Yellowstone cutthroat trout – Surface Water in Corral Creek

        The Court’s finding on the Dog Bone Ridge groundwater issue carries over to the

issue whether the Forest Service took the required hard look at the Project’s impacts on

Corral Creek and the Yellowstone cutthroat trout. Because the Forest Service did not do

a baseline study on the Dog Bone Ridge area, and is not requiring any monitoring there,

the agency does not know whether drilling will cause contaminated groundwater to flow

into Corral Creek, habitat for the Yellowstone cutthroat trout, a sensitive species. Thus,



        1
           There is some indication in the record concerning the geology of the Dog Bone Ridge drainage.
See AR001156; 009093. But there is no analysis of the hydrogeology of the Dog Bone Ridge drainage
demonstrating that monitoring on the east side will accurately estimate conditions on the Dog Bone Ridge
side – the west side – so that no monitoring of groundwater needs to be done on the west side. There is
also a reference in Otis’s briefing that it is now monitoring surface water in the Dog Bone Ridge
drainage. See Reply Brief (Dkt. No. 44) at pg. 11. That is something that the Forest Service can consider
on remand.


Memorandum Decision & Order – page 20
       Case 1:18-cv-00504-BLW Document 47 Filed 12/18/19 Page 21 of 23



the Forest Service has failed to take a hard look at the impacts of the Project on Corral

Creek and the Yellowstone cutthroat trout under NEPA.

Cumulative Impacts

       Except for the discussion above regarding Dog Bone Ridge, Corral Creek, and the

Yellowstone cutthroat trout, the Court finds that the Forest Service adequately discussed

and resolved the cumulative impacts of the Project. The EA addressed and considered

the effects of past exploration operations and other activities in the area. See e.g.,

AR009103, 010583, 009071-73, 005097-005101. An agency “may satisfy NEPA by

aggregating the cumulative effects of past projects into an environmental baseline,

against which the incremental impact of a proposed project is measured.” Cascadia

Wildlands v. Bureau of Indian Affairs, 801 F.3d 1105, 1111 (9th Cir. 2015). That is what

the Forest Service did here, and so the Court rejects the challenge to the cumulative

effects analysis.

Conclusion

       The Court finds that the Forest Service acted arbitrarily and capriciously under the

APA when it failed to take the hard look mandated by NEPA at the impacts of the Project

on (1) the groundwater of Dog Bone Ridge, and (2) how that groundwater from Dog

Bone Ridge drainage will impact the Yellowstone cutthroat trout in Corral Creek. It

necessarily follows that ICL is also entitled to summary judgment on its claims for

violation of NFMA and the Organic Act for the same two reasons.




Memorandum Decision & Order – page 21
         Case 1:18-cv-00504-BLW Document 47 Filed 12/18/19 Page 22 of 23



         With regard to all other issues raised by the motions, the Court will deny ICL’s

motion for summary judgment and grant summary judgment to the Forest Service and

Otis.

         The Court will remand the case to the Forest Service. The remand is limited in

scope. The only issue that the Forest Service must review on remand concerns an

evaluation of the Project’s impacts on the Dog Bone Ridge groundwater and the

consequential impacts on Corral Creek and the Yellowstone cutthroat trout in Corral

Creek.

                                          ORDER

         Based on the Memorandum Decision set forth above,

         NOW THEREFORE IT IS HEREBY ORDERED, that the motion for summary

judgment filed by plaintiff (docket no. 30) is GRANTED IN PART AND DENIED IN

PART. The motion is granted to the extent it seeks a ruling that the EA, Decision Notice

and FONSI violate NEPA, NFMA and the Organic Act for failing to adequately consider

two issues: (1) the groundwater of Dog Bone Ridge, and (2) how that groundwater from

Dog Bone Ridge will impact the Yellowstone cutthroat trout in Corral Creek. The

motion is denied in all other respects.

         IT IS FURTHER ORDERED, that the motions for summary judgment filed by the

Forest Service and Otis (docket nos. 34 & 37) are GRANTED IN PART AND DENIED

IN PART. The motions are denied to the extent they seek dismissal of the NEPA, NFMA

and Organic Act claims involving (1) the groundwater of Dog Bone Ridge, and (2) how



Memorandum Decision & Order – page 22
       Case 1:18-cv-00504-BLW Document 47 Filed 12/18/19 Page 23 of 23



that groundwater from Dog Bone Ridge will impact the Yellowstone cutthroat trout in

Corral Creek. They are granted in all other respects.

      IT IS FURTHER ORDERED, that this action be remanded to the Forest Service to

take the required hard look at the two issues addressed above: (1) the groundwater of

Dog Bone Ridge, and (2) how that groundwater from Dog Bone Ridge will impact the

Yellowstone cutthroat trout in Corral Creek.



                                                DATED: December 18, 2019


                                                _________________________
                                                B. Lynn Winmill
                                                U.S. District Court Judge




Memorandum Decision & Order – page 23
